[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-13384                ELEVENTH CIRCUIT
                                                             AUGUST 11, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                  D. C. Docket No. 07-00082-CR-T-26MAP

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

DANIEL PREWETT,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (August 11, 2009)

Before DUBINA, Chief Judge, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Daniel Prewett appeals his convictions and 216-month sentences imposed
after a jury convicted him for (1) conspiracy to possess with intent to distribute

five kilograms or more of a mixture or substance containing a detectable amount of

cocaine, 21 U.S.C. §§ 841(b)(1)(A)(ii)(II) and 846; (2) aiding and abetting the

possession with intent to distribute five kilograms or more of a mixture or

substance containing a detectable amount of cocaine, 21 U.S.C. §§ 841(a)(1),

841(b)(1)(A)(ii)(II) and 18 U.S.C. § 2 (Count 2); and (3) two counts of intent to

conceal the nature, source, and ownership of monetary proceeds that had been

represented by a law enforcement officer to be from the distribution of cocaine by

attempting to conduct a financial transaction affecting interstate commerce, 18

U.S.C. §§ 1956(a)(3)(B) and 2.

      On appeal, Prewett first argues that the wiring of funds on Luciano

Angrilli’s behalf for the purchase of cocaine is insufficient to find him guilty of

conspiracy to possess with intent to distribute cocaine. Prewett contends that this

Court’s precedent does not support a conspiracy conviction for solely wiring

money. Prewett argues that during the cocaine transaction, he only acted with

“Felipe,” who was the government’s confidential informant and did not act with

Angrilli. Further, his involvement in wiring the funds was initiated by the

government. Prewett contends that because he only conspired with Felipe, a

government agent, a conspiracy did not take place.



                                           2
      We review de novo the sufficiency of the evidence supporting a criminal

conviction, viewing the evidence in the light most favorable to the government.

United States v. Benbow, 539 F.3d 1327, 1331 (11th Cir. 2008). The evidence is

sufficient so long as a reasonable trier of fact could find guilt beyond a reasonable

doubt. United States v. Lluesma, 45 F.3d 408, 409-10 (11th Cir. 1995).

Furthermore, all reasonable inferences from the evidence are drawn in favor of the

verdict. United States v. Robertson, 493 F.3d 1322, 1329 (11th Cir. 2007), cert.

denied, 128 S. Ct. 1295 (2008). Additionally, “[e]vidence of flight is admissible to

demonstrate consciousness of guilt and thereby guilt.” United States v. Blakey,

960 F.2d 996, 1000 (11th Cir. 1992).

      Prewett was charged with violating 21 U.S.C. § 846, which provides:

      Any person who attempts or conspires to commit any offense defined
      in this subchapter shall be subject to the same penalties as those
      prescribed for the offense, the commission of which was the object of
      the attempt or conspiracy.

21 U.S.C. § 846. Specifically, Prewett was charged with conspiring to possess

with intent to distribute five kilograms or more of cocaine in violation of 21 U.S.C.

§ 841(b)(1)(A)(ii).

      To sustain a conviction for conspiracy to possess cocaine with intent to

distribute, the government must prove beyond a reasonable doubt that: “(1) a

conspiracy (or agreement) existed between Defendants or between Defendants and

                                           3
others; (2) Defendants knew the essential objects of the conspiracy, which are to do

either an unlawful act or a lawful act by unlawful means; and (3) Defendants

knowingly and voluntarily participated in the conspiracy.” United States v.

Westry, 524 F.3d 1198, 1212 (11th Cir. 2008). “If there are only two members of

a conspiracy, neither may be a government agent or informant . . .” United States

v. Arbane, 446 F.3d 1223, 1228 (11th Cir. 2006). A conspiracy is often shown by

circumstantial evidence and “may be inferred from a ‘concert of action.’” Westry,
524 F.3d at 1212 (citation omitted). “A defendant’s knowing participation in a

conspiracy may be established through proof of surrounding circumstances such as

acts committed by the defendant which furthered the purpose of the conspiracy.”

United States v. Bain, 736 F.2d 1480, 1485 (11th Cir. 1984).

      A jury could reasonably infer that there was an agreement between Prewett

and Angrilli to possess and distribute cocaine. The government sufficiently proved

the elements to convict Prewett of conspiring with Angrilli to posses cocaine with

intent to distribute. First, while Prewett argues that he cannot be convicted for

conspiracy when his only involvement was wiring of money, the record shows that

Prewett did more than that. Specifically, Prewett (1) vouched for Angrilli’s ability

to pay for and distribute the cocaine; (2) knew that the cocaine deal between

Angrilli and Felipe would not be completed until the $80,000 had been transferred;



                                           4
(3) admitted to wiring the $80,000; and (4) knew the $80,000 was being used to

pay for 5 kilograms of cocaine. Based on this evidence, a jury could reasonably

infer that there was an agreement between Prewett and Angrilli to possess and

distribute cocaine. For these same reasons, the record does not support Prewett's

contention that he only conspired with Felipe. As shown above, Prewett both

vouched for Angrilli's ability to purchase and distribute the cocaine and transferred

$80,000 in order for Angrilli to obtain the cocaine. Further, the record does not

support Prewett’s contention that he only conspired with Felipe.

      Prewett next argues that the government failed to establish that he knew that

the funds he was wiring on behalf of Felipe were specifically the proceeds of

cocaine distribution. Prewett concedes that he (1) twice wired $90,000; (2) took a

$10,000 cut for each wiring; and (3) knew that Felipe was a drug trafficker and that

the funds he was wiring were drug proceeds. However, he maintains that there was

no evidence that he knew the funds were proceeds of cocaine distribution.

      In order to convict a defendant of money laundering under 18 U.S.C.

§ 1956(a)(3)(B), the laundered property must be “represented to be the proceeds of

specified unlawful activity . . . by a law enforcement officer or by another person at

the direction of, or with the approval of, a Federal official authorized to investigate

or prosecute violations of [§ 1956(a)(3) ].” 18 U.S.C. § 1956(a)(3). “[I]n order to



                                           5
satisfy the representation element of § 1956(a)(3), the Government need only

prove that a law enforcement officer or other authorized person made the defendant

aware of circumstances from which a reasonable person would infer that the

property was drug proceeds.” United States v. Starke, 62 F.3d 1374, 1382 (11th

Cir. 1995). The government agents are not required to make express statements

that the money came from illegal activity. Id.

      The evidence in the record sufficiently supports an inference that Felipe, a

confidential informant for the government, represented the source of the laundered

money to be from cocaine. Although Felipe did not explicitly tell Prewett that the

two $100,000 money laundering transactions involved cocaine proceeds, his

statement to Prewett during the first money laundering transaction that he was from

Colombia and that he was attempting to finalize a cocaine transaction with Angrilli

could convey to a reasonable person that the money he wanted to launder was from

cocaine proceeds. In addition, during the second money laundering meeting,

Felipe once again informed Prewett of his pending drug deal with Angrilli. Felipe

was not required to make an express statement to Prewett that the $200,000 was

from cocaine proceeds. Therefore, there was sufficient evidence for a reasonable

jury to conclude that Felipe represented to Prewett that the money Prewett was to

launder was proceeds from cocaine.



                                          6
      Prewett next argues that the government failed to connect him with

Angrilli’s intent to distribute cocaine. Because the evidence was not sufficient to

demonstrate that he laundered the proceeds of cocaine, he asserts, the money

laundering cannot be a basis for the charge of aiding and abetting possession with

intent to distribute cocaine. Specifically, while there may have been evidence to

support Prewett’s possession of cocaine insofar as he wired funds for the purchase,

there was no evidence that he was connected with Angrilli’s distribution of the

cocaine, which is required for an aiding and abetting conviction.

      Any individual who aids, abets, or counsels another during the commission

of a crime is punished as if that person were a principle to the crime. 18 U.S.C.

§ 2. To prove aiding and abetting possession with intent to distribute, the

government must show that (1) someone else committed the substantive offense,

(2) the defendant “committed an act which contributed to and furthered the

offense,” and (3) the defendant intended to aid in the commission of the offense.

United States v. Camacho, 233 F.3d 1308, 1317 (11th Cir. 2000).

      Substantial evidence supports Prewett’s conviction for aiding and abetting

Angrilli’s possession with intent to distribute cocaine. First, the evidence

established that when Prewett wired Felipe $80,000, he knew that the money was

necessary for Angrilli to commit the substantive offense of obtaining the cocaine.



                                           7
Therefore, he committed an act which furthered the cocaine offense. Second,

Prewett vouched to Felipe for Angrilli's ability to pay for and distribute the

cocaine. Specifically, Prewett stated "he can move what he says he can move."

This shows that Prewett intended to aid in the commission of the offense. A

reasonable trier of fact thus could find Prewett guilty beyond a reasonable doubt of

aiding and abetting Angrilli's distribution of cocaine.

      Finally, Prewett argues that he was entitled to a role reduction at sentencing

for his minimal or minor role in the offenses. Prewett contends that the district

court’s finding that he was a “financier” of Angrilli’s cocaine purchase was not

consistent with the evidence presented by the government, which established that

he only wired the money, not that he provided any portion of it. Prewett argues

that because the district court’s sole finding for denying his role reduction was that

he was a “financier,” this case should be remanded for resentencing.

      We review a district court’s determination of a defendant’s role in the

offense for clear error. United States v. Rodriquez De Varon, 175 F.3d 930, 937

(11th Cir. 1999) (en banc). Further explaining this standard, we have stated:

      a trial court’s choice between two permissible views of the evidence is
      the very essence of the clear error standard of review. . . . So long as
      the basis of the trial court’s decision is supported by the record and
      does not involve a misapplication of a rule of law, we believe that it
      will be rare for an appellate court to conclude that the sentencing
      court’s determination is clearly erroneous.

                                           8
Id. at 945 (citation and quotation omitted) (emphasis in original). “The proponent

of the downward adjustment . . . always bears the burden of proving a mitigating

role in the offense by a preponderance of the evidence.” Id. at 939.

      Under the Guidelines, a defendant may receive a two- to four-level reduction

where his role in the offense can be described as minor, minimal, or somewhere in

between. U.S.S.G. § 3B1.2. A minor participant is entitled to a two-level

reduction and is someone who is “less culpable than most other participants, but

whose role could not be described as minimal.” U.S.S.G. § 3B1.2(b), comment.

(n.5). A minimal participant is entitled to a four-level reduction and is someone

who is “plainly among the least culpable of those involved in the conduct of a

group. Under this provision, the defendant’s lack of knowledge or understanding

of the scope and structure of the enterprise and of the activities of others is

indicative of a role as minimal participant.” U.S.S.G § 3B1.2(a), comment. (n.4).

Defendants who are more than a minimal participant but less than a minor

participant qualify for a three-level reduction. U.S.S.G. § 3B1.2.

      In determining whether a mitigating-role reduction is warranted, the district

court should consider the following two principles: “first, the defendant’s role in

the relevant conduct for which [he] has been held accountable at sentencing, and,

second, [his] role as compared to that of other participants in [his] relevant

                                            9
conduct.” De Varon, 175 F.3d at 940. As to the first prong of the De Varon

analysis, we have explained that, “[o]nly if the defendant can establish that [he]

played a relatively minor role in the conduct for which [he] has already been held

accountable - not a minor role in any larger criminal conspiracy - should the

district court grant a downward adjustment for minor role in the offense.” Id.

at 944.

      With regard to the second prong of the De Varon analysis, a district court

should look to other participants only to the extent that they (1) “are identifiable or

discernable from the evidence,” and (2) “were involved in the relevant conduct

attributed to the defendant.” Id. at 944. “The fact that a defendant’s role may be

less than that of other participants engaged in the relevant conduct may not be

dispositive of role in the offense, since it is possible that none are minor

participants.” Id. However, the first prong set forth in De Varon may, in many

cases, be dispositive. Id. at 945.

      The district court did not clearly err in denying a mitigating role adjustment

because the record supported a finding that Prewett did not play a lesser role in

relation to the relevant conduct attributed to him and in comparison to other

participants. As an initial matter, Prewett argues that the district court erred in

denying his role reduction based on the sole finding that he was the financier.



                                           10
Prewett is correct that the record does not demonstrate that he was the financier.

However, Prewett objected at sentencing to this finding and the district court found

that Prewett was an integral part of the whole scheme. Therefore, the district

court’s denial of his role reduction was not based solely on the finding that he was

the financier.

      The record supports the district court’s conclusion that Prewett was an

integral part of the whole scheme and therefore he was not entitled to a mitigating

role reduction. Under the first De Varon prong, Prewett played a substantial role in

the relevant conduct for which he was sentenced. In particular, (1) Prewett

vouched for Angrilli’s ability to pay for and distribute the cocaine; (2) Prewett

offered to help Felipe reinstate Bahia in order to have the cocaine transaction

proceed; (3) Felipe would not supply Angrilli the cocaine without Prewett first

wiring the money; and (4) Prewett acknowledged that he knew the wired money

was being used to pay for drugs.

      Additionally, the district court’s decision not to apply the mitigating role

reduction is also supported under the second De Varon prong. Prewett fails to

provide any evidence showing that his responsibilities of wiring the cocaine

purchase money were less vital to the conspiracy than those of Angrilli’s when

Felipe would not supply Angrilli the cocaine without Prewett first wiring the



                                          11
money. Prewett appears to be more of an average participant than a minor player.

Even if Prewett was less culpable for the possession and distribution of the

cocaine, given the evidence of his involvement, the district court did not clearly err

in denying him a mitigating role reduction because it is possible that none of the

participants in the offenses were minor participants. Accordingly, the district court

did not clearly err in declining to grant a mitigating role reduction. Therefore, we

affirm the convictions and sentences.

      AFFIRMED.




                                          12